Citation Nr: 1445096	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  14-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted entitlement to service connection for bilateral hearing loss and provided an initial noncompensable (zero percent) rating.

The February 2014 rating decision additionally denied entitlement to service connection for tinnitus.  However, on his March 2014 notice of disagreement, the Veteran specifically only disagreed with the rating assigned for his bilateral hearing loss.  As such a claim of entitlement to service connection for tinnitus is not currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

On his March 2014 notice of disagreement, the Veteran argued that he should be entitled to a higher rating for his bilateral hearing loss because his hearing loss is severe enough that he has "problems with [his] hearing tests that [he has] to take for [his] job."  The virtual record does not contain any private hearing tests, to include the tests alluded to by the Veteran in his notice of disagreement.  On remand, releases for employment hearing tests should be requested from the Veteran.

Additionally on his March 2014 notice of disagreement, the Veteran stated that he wanted a new VA examination because the August 2013 VA audiologist told him that he needed to get his hearing aids reprogrammed.  VA treatment records currently only go to November 2013.  As the claim is being remanded in an attempt to obtain private hearing tests, a current VA examination and ongoing VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and attempt to obtain releases of consent to obtain hearing test results from his place of employment (referenced in his March 2014 notice of disagreement).  If the Veteran provides consent releases, then follow appropriate steps to obtain the private employment hearing test results.  Additionally, ongoing VA treatment records should be obtained.  The Veteran and his representative should be informed of any failure to obtain additional records and given an opportunity to furnish any records in his possession.

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  If private hearing tests results were obtained, then the VA examiner should review the test results.  (If the test results are provided in a graph form only, then the examiner is requested to convert these graph results to puretone threshold results in decibels, if possible).  

3.  After completion of the above and any additional development deemed necessary, the issue should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

